Citation Nr: 1725492	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating for lower back pain status post microdiskectomy and post-operative changes at L5-S1, with mild right foraminal stenosis at L5-S1, evaluated as 20 percent disabling prior to May 12, 2014 and 40 percent disabling from May 12, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 2000 to June 2008.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for low back pain with radiculopathy status post microdiskectomy; sacroiliac joint syndrome; and myofascial pain syndrome. The RO assigned an initial disability rating of 20 percent effective from June 24, 2009. The Veteran filed a Notice of Disagreement (NOD) in June 2010, appealing the initial disability rating assigned. The RO issued a Statement of the Case (SOC) in November 2012. In January 2013, the Veteran filed her Substantive Appeal via a VA Form 9. Thus, the Veteran perfected a timely appeal of the issues. 

The Board notes that in her January 2013 VA Form 9, the Veteran made reference to symptoms in her lower extremities. In a subsequent rating decision in June 2014, the RO increased the rating for the Veteran's right lower extremity from 10 percent to 20 percent disabling with an effective date of May 12, 2014. The RO also established service connection for the left lower extremity, lumbosacral radiculopathy, evaluated as 10 percent disabling from May 12, 2014. The Veteran was provided notice of these discrete rating actions in a July 2014 letter. However, the record does not indicate a challenge to these separate matters.  As such, the Board is unable to ascertain from the information of record whether the Veteran intends to pursue these separate matters as a part of the current appeal.  Therefore, these discrete issues are referred to the RO for clarification.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.



FINDINGS OF FACT

From June 24, 2008, the Veteran's lower back pain status post microdiskectomy and post-operative changes at L5-S1, with mild right foraminal stenosis at L5-S1 is manifested by forward flexion of the thoracolumbar spine of 30 degrees or less with no showing of ankylosis.


CONCLUSION OF LAW

From June 24, 2008, the criteria for the assignment of a disability rating of 40 percent, but no higher, for lower back pain status post microdiskectomy and post-operative changes at L5-S1, with mild right foraminal stenosis at L5-S1 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA's duty to notify was satisfied by a letter sent in March 2009, prior to the initial rating decision. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's claim for a higher initial rating arises from disagreement with the initial evaluation that was assigned following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The record contains the VA and service treatment records; the Veteran's statements; and reports of VA examinations. The Veteran was provided VA medical examinations in May 2009 and May 2014.  These examination reports are adequate for rating purposes because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

Thus, the Board finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

Applicable Laws and Regulations

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed her claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id. 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Factual Background

The Veteran reports that in July 2006 while on active duty she was bending over to pick up a dumbbell in the recreation center when she felt a low back pain. She was given a valium injection and put on steroids and Motrin. The low back pain continued and was accompanied with pain that went into her right hip and right leg. The Veteran had an MRI in November 2006 that revealed a herniated disk at L4-L5 with nerve compression at L5. The Veteran received physical therapy and pain management which did not alleviate her symptoms. In January 2007 the Veteran had a microdiskectomy and a second MRI which showed a bulging disk and pinched nerve. In June 2008 the Veteran was medically discharged from the U.S. Air Force because of her back problems. 

The Veteran was afforded a VA examination in May 2009. She reported pain over her whole back that sometimes went into the left buttock but was more constant in the lumbosacral area that went into her right buttock and leg. The Veteran reported pain to be at a 6 and up to as much as 9 on a scale of 10. The examiner noted that the Veteran's gait was slower with forward-bending posture. On range of motion testing, the following ranges of motion were recorded: forward flexion to 35 degrees with evidence of painful motion at 35 degrees; extension to 20 degrees with evidence of painful motion at 20 degrees; right lateral flexion to 15 degrees with evidence of painful motion at 15 degrees; left lateral flexion to 17 degrees with evidence of painful motion at 17 degrees; right lateral rotation to 15 degrees with evidence of painful motion at 15 degrees; and left lateral rotation to 15 degrees with evidence of painful motion at 15 degrees. Pain was noted on range of motion testing and increased with repetition. The examiner noted limitation in the Veteran's daily activities with anything that requires twisting or bending, which the Veteran was unable to do to any degree.  See May 2009 VA Examination Report. 

A subsequent June 2009 rating decision assigned a 20 percent evaluation from June 24, 2009. That evaluation was based on the finding that the Veteran's forward flexion was limited to 35 degrees. A higher evaluation of 40 percent was not assigned because forward flexion was not shown to be 30 degrees or less and the Veteran did not exhibit ankylosis. See June 2009 Rating Decision.

As mentioned above, the Veteran filed her substantive appeal in January 2013. In her substantive appeal, the Veteran asserted that the measurements taken on her May 2009 range of motion test did not accurately reflect her true range of motion. 
In pertinent part, the Veteran asserted that when the examiner gave her instructions to bend and flex that she was not informed to stop at the onset of pain. The Veteran asserted that she felt pressure to continue to repeatedly bend and flex, backwards and on her sides while experiencing a tremendous amount of pain. See January 2013 VA Form 9.

The Veteran was afforded another VA examination in May 2014. On initial range of motion testing, the following ranges of motion were recorded: forward flexion to 30 degrees with evidence of painful motion at 20 degrees; extension to 20 degrees with evidence of painful motion at 20 degrees; right lateral flexion to 15 degrees with evidence of painful motion at 15 degrees; left lateral flexion to 20 degrees with evidence of painful motion at 15 degrees; right lateral rotation to 20 degrees with evidence of painful motion at 20 degrees; and left lateral rotation to 20 degrees with evidence of painful motion at 20 degrees. The examiner noted additional limitation in range of motion following repetitive-use testing. The examiner noted functional loss including: less movement than normal; weakened movement; excess fatigability; incoordination and impaired ability to execute skilled movements smoothly; pain on movement; interference with sitting, standing and weight-bearing; and lack of endurance. There was no finding of ankylosis. See May 2014 VA Examination Report. 

In a June 2014 rating decision the RO issued a 40 percent evaluation effective from May 12, 2014, the date of the VA examination which showed a worsening of the Veteran's condition, warranting the next higher evaluation. 

Analysis

The Veteran's lower back disability is rated under 38 C.F.R. §4.71A, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 (2016).

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. §4.71A, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. 

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine. Id. 

Normal range of motion of the thoracolumbar spine is as follows: flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, and right lateral flexion to 30 degrees, left rotation to 30 degrees, and right rotation to 30 degrees. See 38 C.F.R. §4.71A, General Rating Formula for Diseases and Injuries of the Spine Note (2).

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§4.40 and 4.59, as well as the holding in Deluca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends her disability is essentially manifested by pain. Under 38 C.F.R. §4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in. Hicks v. Brown, 8 Vet. App. 471, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. §4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. Deluca v. Brown, 8 Vet. App. 202 (1995).

For a 40 percent evaluation, forward flexion of the thoracolumbar spine must be at 30 degrees or less or there must be a showing of favorable ankylosis of the entire thoracolumbar spine. The evidence of the most recent VA examination indicates that the Veteran's forward flexion was noted to be at 30 degrees with pain starting at 20 degrees thus warranting the 40 percent evaluation assigned in June 2014. The Board notes that the evidence from the May 2009 VA examination indicated that the Veteran's forward flexion was at 35 degrees with pain at 35 degrees. The examiner also noted the Veteran's slow gait and slightly forward bent posture as well as increased pain upon repetitious use. While the Board finds the May 2009 examination report to be both competent and credible, the Board also finds credible the lay statements of the Veteran regarding her pain. As mentioned above, the Veteran has asserted that the May 2009 examination did not accurately capture her range of motion because the instructions she was given did not clearly convey when she should stop flexion or extension due to pain. The Board finds the Veteran's statements of pain, in conjunction with the examiner's notation of pain on examination, as well as evidence of incoordination as suggested by the Veteran's gait and posture to be highly probative in determining the level of functional impairment experienced by the Veteran.

The Veteran has asserted that her symptoms are more severe than what is represented by a 40 percent rating. The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board finds the Veteran's statements to be credible. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Here, the Board finds that the totality of the evidence indicates the current 40 percent rating appropriately compensates the Veteran's symptoms. The Board concludes that the medical findings on the examinations are of great probative value. The Board also finds the Veteran's allegations regarding the severity of her disability to be probative. In this regard, resolving doubt in the Veteran's favor, the Board finds that a 40 percent evaluation based on the Veteran's functional limitation due to pain is warranted from June 24, 2008. Regarding the Veteran's claim that her symptoms are more severe than what is represented by the 40 percent rating, the Board finds that the symptomatology noted in the medical and lay evidence has been adequately addressed by the current evaluation assigned and does not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal. In particular, at no time during the appeal period has the Veteran's lower back disability manifested as unfavorable ankylosis of the entire thoracolumbar spine. 

In summary, the Board finds that the Veteran's currently assigned 40 percent rating is commensurate with the symptoms manifested from June 24, 2008, i.e., throughout the entirety of the appeal period.





ORDER

Entitlement to an initial rating of 40 percent, but not higher, for lower back pain status post microdiskectomy and post-operative changes at L5-S1, with mild right foraminal stenosis at L5-S1, from June 24, 2008, is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


